37 N.Y.2d 830 (1975)
The People of the State of New York, Respondent,
v.
Francis B. Bacon, Appellant.
Court of Appeals of the State of New York.
Submitted September 4, 1975.
Decided October 16, 1975.
Robert A. Tassio for appellant.
Carl A. Vergari, District Attorney (Charles A. Brooks of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
MEMORANDUM.
Order reversed and the information, charging defendant with harassment in violation of subdivision 2 of section 240.25 of the Penal Law, dismissed. Defendant's intent to harass was not established beyond a reasonable doubt (see People v Burford, 34 N.Y.2d 699; People v Pecorella, 32 N.Y.2d 920; People v Collins, 31 N.Y.2d 878).
Order reversed and the information dismissed in a memorandum.